It is well settled that the construction of regulations by the agency charged with their enforcement will not be overturned by the courts unless that construction is irrational or unreasonable (see, Matter of Kaufman v Sarafan, 59 NY2d 855, 857; *766Village of Hempstead v Roman Catholic Church of Our Lady of Loretto, 198 AD2d 409, 410). We find that the respondent’s construction of Rule 7-6 of the House Rules of the Riverhead Fire Department was not irrational or unreasonable, and therefore, the Supreme Court properly denied the petition and dismissed the proceeding. Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.